Case 1:17-cv-00083-LPS Document 314 Filed 07/29/19 Page 1 of 4 PageID #: 9830
Case 1:17-cv-00083-LPS Document 314 Filed 07/29/19 Page 2 of 4 PageID #: 9831




                                       Ex. 1 (KPN Rule 30(b)(6) Day 2 Depo. Tr.) at 458:24–
459:10; see also Ex. 2 (KPN Rule 30(b)(6) Day 1 Depo. Tr.) at 164:4–6. As HTC admits, she is
not even an employee who Plaintiffs intend to bring to trial. D.I. 308 at 2.
   Further, any attempt to suggest that Plaintiffs have not already provided HTC with every
opportunity to obtain the discovery it now claims to seek (emails written by Ilse Janssen) is flatly
contradicted by the record in this case. Plaintiffs have made five different foreign witnesses
available in the United States to testify over the course of eight full days—days during which
HTC could have asked about such information.
    Indeed, KPN’s Rule 30(b)(6) witness was prepared to testify about such topics. In fact,
during one day of the KPN Rule 30(b)(6) deposition, one of HTC’s co-defendants did ask
questions about emails written by Ms. Janssen. See, e.g., Ex. 2 (KPN Rule 30(b)(6) Day 1 Depo.
Tr.) at 163:25–166:24. Rather than do the same, HTC chose to end the KPN deposition early
because its counsel wanted to catch a late afternoon flight. Only a few hours later, HTC served
its deposition notice on Ms. Janssen, demanding that she not only be made available for
deposition, but that she fly from the Netherlands to California for HTC’s convenience.
    Finally, and to be clear, Plaintiffs have not objected to a deposition of Ms. Janssen. To the
contrary, Plaintiffs have attempted to work with HTC to make her available, including by
offering to make her available in the Netherlands, where she lives and works. (HTC simply
ignores here that the primary burden at issue is the disruption to Ms. Janssen’s life). KPN also
was and is willing to find other reasonable solutions, such as a deposition by video or by
telephone—methods both parties have used in this case. Plaintiffs also offered to ask Ms.
Janssen if she would be able to come to the United States if HTC paid for her travel—the same
condition that HTC insisted on for its own foreign witnesses. HTC rejected all such offers.
    In sum, at HTC’s request, Plaintiffs have bent over backwards to make requested foreign
witness available in the United States. As Ms. Janssen falls outside the rule, however, Plaintiffs
have sought to reach a compromise to avoid unduly burdening her. Rather than engage in that
process, HTC flatly insisted that Plaintiffs were obligated to bring any employee they wanted to
the United States. That is not the law. The Court should deny HTC’s request.
   B. The Court Should Deny HTC’s Request with Respect to Third Party Roy Chen.
    HTC also asks the Court to compel Plaintiffs to make Mr. Chen travel from his home in
Hong Kong to be deposed in the United States even though HTC admits that Mr. Chen’s
employer—Sisvel Hong Kong—is not a party to this case. See D.I. 308 at 3 (“HTC
acknowledges the corporate separateness between Plaintiff 3GL and other Sisvel entities ….”);
Ex. 3 (David Muus Day 3 Depo. Tr.) at 1090:9–11

    Despite this reality, HTC premises its argument largely on the mistaken notion that Plaintiffs
somehow control Mr. Chen. Not so. As Plaintiffs repeatedly have told HTC, they have no
ability to require Mr. Chen to do anything. Ex. 4 (Healy May 3 Email). He is a third party.
    Further, even if Plaintiffs did have such control (they do not), there is a reason HTC cites no
case law to support its argument. See D.I. 308 at 3. Courts have rejected the argument that a
party must produce fact witnesses from an affiliated foreign company, even when the party does
control the foreign affiliate. For example, in Ethypharm S.A. France v. Abbott Labs., Ethypharm
sought to depose a foreign witness who was employed by Abbott’s wholly owned subsidiary,

                                                 2
Case 1:17-cv-00083-LPS Document 314 Filed 07/29/19 Page 3 of 4 PageID #: 9832
Case 1:17-cv-00083-LPS Document 314 Filed 07/29/19 Page 4 of 4 PageID #: 9833




                                          Respectfully submitted,

                                          /s/ Brian E. Farnan

                                          Brian E. Farnan


cc: Counsel of Record (Via E-Mail)




                                      4
